The defendant’s petition for certification for appeal from the Appellate Court, 61 Conn. App. 496 (AC 20436), is granted, limited to the following issues:
“1. Did the Appellate Court properly reject the defendant’s claim that the trial court improperly failed to give his requested instruction regarding the reliability of his confession?
“2. Did the Appellate Court properly conclude that, with respect to the charge of kidnapping in the first degree, the defendant was not entitled to an instruction on the lesser included offenses of unlawful restraint in the first and second degree?”